         Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 1 of 51                                FILED
                                                                                              2020 May-29 PM 12:23
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION


    DAVID HAWTHORNE,                             }
                                                 }
         Plaintiff,                              }
                                                 }
    v.                                           }    Case No.: 5:18-cv-00689-MHH
                                                 }
    RYAN D. MCCARTHY, Secretary                  }
    of the Army, et al.,                         }
                                                 }
         Defendants.                             }

                      MEMORANDUM OPINION AND ORDER 1

         The United States Army has asked the Court to dismiss this federal-sector

civilian employment discrimination action. (Docs. 83, 89).2 So have the union

defendants:     David Cox, David Mollet, and Abner Merriweather.                      (Doc. 79).

Pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, the defendants

challenge this Court’s subject matter jurisdiction over David Hawthorne’s claims

against them. And if the Court has jurisdiction, then the defendants ask the Court to

1
  The Court is issuing this opinion during a declared national emergency concerning COVID- 19.
To enable parties to pursue their rights during this emergency, the Court is continuing its work.
For information about the timing of appeals, please review the information provided in the
conclusion of this opinion. The Court is including this procedural information in each opinion that
it issues during the national emergency.
2
 The Army is sued by and through the Secretary of the Army. Mr. Hawthorne named Mark Esper
as the Secretary of the Army in his amended complaint. (Doc. 73, p. 2). Ryan D. McCarthy is the
current Secretary of the Army, so the Court has substituted Mr. McCarthy for Mr. Esper. See Fed.
R. Civ. P. 25(d) (When a public officer ceases holding office, that “officer’s successor is
automatically substituted as a party.”).
          Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 2 of 51




dismiss Mr. Hawthorne’s claims pursuant to Rule 12(b)(6) for failure to state a claim

upon which relief may be granted. For the reasons discussed in this opinion, the

Court finds that it has jurisdiction over this matter. Pursuant to Rule 12(b)(6), the

Court will grant the union defendants’ motion to dismiss and will grant in part and

deny in part the Army’s motion to dismiss. 3

    I.   STANDARD OF REVIEW

         Rule 12(b)(1) enables a defendant to move to dismiss a complaint for “lack of

subject-matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). In the absence of subject

matter jurisdiction, a district court may not hear a case. Scarfo v. Ginsberg, 175 F.3d

957, 961 (11th Cir. 1999). Consequently, when a defendant pursues “a Rule 12(b)(1)

motion [] in conjunction with other Rule 12 motions, the court should consider the

Rule 12(b)(1) jurisdictional attack before addressing any attack on the merits.”

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (citing Hitt v. City of

Pasadena, 561 F.2d 606, 608 (5th Cir.1977) (per curiam)). 4




3
  Mr. Mollett also seeks dismissal pursuant to Fed. R. Civ. P. 12(b)(4) and (5), for insufficient
process and insufficient service of process, respectively. Because Mr. Hawthorne has abandoned
his claims against the individual defendants (see Doc. 80, pp. 14–15, ¶40), there is no need to
discuss these rules.

4
 The Hitt decision is binding authority in the Eleventh Circuit Court of Appeals. Bonner v. City
of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (adopting as binding precedent in the Eleventh
Circuit Court of Appeals decisions that the Fifth Circuit Court of Appeals rendered before October
1, 1981).
                                                2
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 3 of 51




      Attacks on subject-matter jurisdiction under Rule 12(b)(1) may be either

facial or factual. Carmichael v. Kellogg, Brown & Root Servs., Inc., 572 F.3d 1271,

1279 (11th Cir. 2009).      “Facial attacks to subject matter jurisdiction require the

court merely to look and see if the plaintiff's complaint has sufficiently alleged a

basis of subject matter jurisdiction, and the allegations in his complaint are taken as

true for the purposes of the motion.” Houston v. Marod Supermarkets, Inc., 733

F.3d 1323, 1335–36 (11th Cir. 2013) (citing Carmichael, 572 F.3d at 1279)); see

also, McElmurray v. Consol. Gov't of Augusta-Richmond Cty., 501 F.3d 1244, 1251

(11th Cir. 2007). “Factual attacks, on the other hand, challenge the existence of

subject matter jurisdiction in fact.”    McElmurray, 501 F.3d at 1251 (internal

quotations and citations omitted). “[W]here a defendant raises a factual attack on

subject matter jurisdiction, the district court may consider extrinsic evidence such as

deposition testimony and affidavits.” Carmichael, 572 F.3d at 1279. “In so doing,

a district court may weigh the facts, and the court is “not constrained to view them

in the light most favorable” to the plaintiff.” Houston, 733 F.3d at 1336 (quoting

Carmichael, 572 F.3d at 1279)).

      Rule 12(b)(6) enables a defendant to move to dismiss a complaint for “failure

to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A Rule

12(b)(6) motion to dismiss tests the sufficiency of a complaint against the “liberal

pleading standards set forth by Rule 8(a)(2).” Erickson v. Pardus, 551 U.S. 89, 94


                                          3
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 4 of 51




(2007). Pursuant to Rule 8(a)(2), a complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). “Generally, to survive a [Rule 12(b)(6)] motion to dismiss and meet the

requirement of Fed. R. Civ. P. 8(a)(2), a complaint need not contain ‘detailed factual

allegations,’ but rather ‘only enough facts to state a claim to relief that is plausible

on its face.’” Maledy v. City of Enterprise, 2012 WL 1028176, *1 (M.D. Ala. March

2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)).

“Specific facts are not necessary; the statement need only ‘give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.’” Erickson, 551

U.S. at 93 (quoting Twombly, 550 U.S. at 555).

      “Thus, the pleading standard set forth in Federal Rule of Civil Procedure 8

evaluates the plausibility of the facts alleged, and the notice stemming from a

complaint’s allegations.” Keene v. Prine, 477 Fed. Appx. 575, 583 (11th Cir. 2012).

“Where those two requirements are met . . . the form of the complaint is not

significant if it alleges facts upon which relief can be granted, even if it fails to

categorize correctly the legal theory giving rise to the claim.” Id.

      This is particularly true with respect to pro se complaints. Courts must

liberally construe pro se documents. Erickson, 551 U.S. at 94. “‘[A] pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.’” Erickson, 551 U.S. at 94 (quoting Estelle v.


                                           4
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 5 of 51




Gamble, 429 U.S. 97, 106 (1976)); see also Tannenbaum v. United States, 148 F.3d

1262, 1263 (11th Cir. 1998) (“Pro se pleadings are held to a less stringent standard

than pleadings drafted by attorneys and will, therefore, be liberally construed.”). Cf.

Fed. R. Civ. P. 8(e) (“Pleadings must be construed so as to do justice.”). Still, a

district court “may not serve as de facto counsel for a party, or … rewrite an

otherwise deficient pleading in order to sustain an action.” Ausar-El ex. rel. Small,

Jr. v. BAC (Bank of America) Home Loans Servicing LP, 448 Fed. Appx. 1, 2 (11th

Cir. 2011) (internal quotations and citations omitted).

      When evaluating a Rule 12(b)(6) motion to dismiss, a district court accepts as

true the factual allegations in the complaint – or in this case, the amended complaint

– and construes the factual allegations in the light most favorable to the plaintiff,

McCullough v. Finley, 907 F.3d 1324, 1330 (11th Cir. 2018), but “conclusory

allegations . . . are not entitled to an assumption of truth—legal conclusions must be

supported by factual allegations,” Randall v. Scott, 610 F.3d 701, 709–10 (11th Cir.

2010). Accordingly, in this opinion, the Court presents the factual allegations in the

amended complaint in the light most favorable to Mr. Hawthorne and draws all

inferences from the factual allegations in his favor. As the case proceeds, the

evidence may, or may not, differ from the factual allegations in Mr. Hawthorne’s

amended complaint.




                                          5
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 6 of 51




II.   ALLEGATIONS IN THE AMENDED COMPLAINT

      Mr. Hawthorne is an engineer and a civilian federal employee at the United

States Army Sustainment Command located at Redstone Arsenal near Huntsville,

Alabama. (Doc. 73, p. 2, ¶ 1). Mr. Hawthorne is a member of both the American

Federation of Government Employees, a national union that represents government

workers, and the local chapter of that union, Local 1858 which is part of District 5

of the national union. (Doc. 73, p. 3, ¶ 7). (Doc. 73, p. 7, ¶ 23).

          A. Alleged Sexual Harassment by Abner Merriweather

      Mr. Hawthorne contends that Abner Merriweather, the president of Local

1858, and an employee of the Army’s Aviation and Missile Research Development

and Engineering Center, sexually harassed him and subjected him to a hostile work

environment. (Doc. 73, p. 2, ¶ 1). Mr. Hawthorne alleges that Mr. Merriweathwr

began harassing him on March 20, 2017. (Doc. 73, p. 3, ¶ 2). On that date, Mr.

Merriweather asked Mr. Hawthorne to accompany him to a casino in Mississippi.

(Doc. 73, p. 3, ¶ 2). Mr. Hawthorne “told [Mr. Merriweather] no, and went on to

say that [Mr. Merriweather] should take his lady to that event, and not to ask [Mr.

Hawthorne] about such a thing.” (Doc. 73, p. 3, ¶ 2).

      On May 8, 2017, Mother’s Day, Mr. Merriweather sent a group text to Mr.

Hawthorne, and others, that said “Happy Mother’s Day.” (Doc. 16-8, p. 7; Doc. 73,




                                           6
           Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 7 of 51




p. 3, ¶ 3). 5 Mr. Hawthorne responded by text: “Abner I know you play a lot, but I

don’t like the gay jokes in any form or fashion. There is nothing funny, playful or

amusing about what you just said . . . Leave me out of the gay jokes . . . .” (Doc. 16-

8, p. 7; Doc. 73, p. 3, ¶ 3). Mr. Merriweather apologized and wrote that “he would

never do anything like that again.” (Doc. 73, p. 3, ¶ 3).6

         During a May 20, 2017 phone conversation with Mr. Hawthorne, Mr.

Merriweather asked Mr. Hawthorne to come to Mr. Merriweather’s home and cook

for Mr. Merriweather. (Doc. 73, p. 3, ¶ 4). Mr. Hawthorne alleges that he

         explicitly told [Mr. Merriweather] that he needed to ask his lady to do
         that and not to be asking me about such things. I told him that it sounded
         like a gay request, and that a man should ask his lady or a lady should
         ask her man to do those things. I went on to tell him that he should not
         be asking me and to stop.

(Doc. 73, p. 3, ¶ 4).


5
   Page 7 of Doc. 16-8 is a copy of Mr. Merriweather’s text message, and Mr. Hawthorne’s
response, that is referenced in, but not attached to, the amended complaint. It is part of an exhibit
filed by Mr. Hawthorne on June 15, 2018. This Court may consider documents that Mr. Hawthorne
referenced in his amended complaint without converting the defendants’ motions to dismiss to
motions for summary judgment, even though the documents are not physically attached to the
amended complaint, if the documents are central to the complaint and no party questions their
authenticity. Madura v. Bank of Am., N.A., 767 Fed. Appx. 868, 870 (11th Cir. 2019) (citing Day
v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005)). “A document is central to a complaint when it
is a “’necessary part of [the plaintiff’s] effort to make out a claim.’” Madura, 767 Fed. Appx. at
870 (quoting Day, 400 F.3d at 1276). The text message is a part of Mr. Hawthorne’s effort to
make out a claim of harassment, and to date, no party has objected to it.

In his amended complaint, Mr. Hawthorne refers to many such documents. To the extent that
those documents appear in the record of this case without objection, the Court has considered them
for purposes of this opinion.
6
    The Court has not located Mr. Merriweather’s reply email in the record.
                                                  7
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 8 of 51




      At a bar on May 22, 2017, Mr. Merriweather approached Mr. Hawthorne and

began telling another nearby patron that Mr. Merriweather had asked Mr. Hawthorne

“to go on a cruise with him.” (Doc. 73, p. 3, ¶ 5). Mr. Hawthorne immediately

walked away from Mr. Merriweather and the patron. (Doc. 73, p. 3, ¶ 5). The next

day, Mr. Hawthorne sent Mr. Merriweather a text saying that Merriweather knew

that “he did not ask me and/or my lady to go on a cruise with him . . . and not to lie

on me or even ask me such a thing.” (Doc. 73, p. 3, ¶ 5). That same day, Mr.

Merriweather responded by texting an apology “for lying,” and “said he would not

do that again.” (Doc. 73, p. 3, ¶5). Later, by text, Mr. Merriweather called Mr.

Hawthorne “too sensitive.” (Doc. 73, p. 3, ¶ 5).

      On May 26, 2017, at the Local 1858 office, Mr. Merriweather asked Mr.

Hawthorne to accompany Mr. Merriweather on a cruise for just the two of them.

(Doc. 73, p. 3, ¶6). Mr. Hawthorne declined and told Mr. Merriweather “not to ask

me something like that because . . . that is something a person ask[s] of their

companion.” (Doc. 73, p. 3, ¶ 6).

      Mr. Hawthorne was recruiting new union members at a local bar on May 30,

2017, when Mr. Merriweather approached and began calling Mr. Hawthorne “[h]is

Boo Boo,” and telling Mr. Hawthorne “you know you are my Boo Boo.” (Doc. 73,

p. 3–4, ¶ 7). This continued despite Mr. Hawthorne telling Mr. Merriweather to stop

“15 to 20 times.” (Doc. 73, p. 3, ¶ 7). Mr. Hawthorne then moved to another seat,


                                          8
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 9 of 51




but Mr. Merriweather followed and continued to call Mr. Hawthorne “[h]is Boo

Boo,” sometimes whispering it. (Doc. 73, p. 4, ¶ 7). This continued even after two

bar patrons intervened and asked Mr. Merriweather to stop.           Mr. Hawthorne

eventually left. (Doc. 73, p. 4, ¶ 7).

      The next morning, May 31, 2017, at 3:00 a.m., Mr. Merriweather sent a text

to Mr. Hawthorne about the previous day’s incident. (Doc. 73, p. 4, ¶ 8). At 3:30

a.m. that same morning, Mr. Hawthorne responded and asked Mr. Merriweather not

to text him again. (Doc. 73, p. 4, ¶ 8; Doc. 16-8, p. 5). The text continues, in

pertinent part:

      I told you to [s]top calling me that. It was offensive it was sexual [i]n
      nature, it was in fact to me sexual harassment. Only the day before, or
      two days before, with Judy on the phone you ask[ed] me to cook for
      you, [I find that] homosexual in nature too. And I was offended by it as
      was illustrative [sic] in my reply to you with Judy in the phone.

(Doc. 16-8, p. 5; see also Doc. 73, p. 4, ¶ 8). Mr. Merriweather replied by text 15

minutes later saying “[e]verything [you] said above is correct, it was the manner [in

which you] said it to me in a bully[ing] and dictating way . . . please don’t text me

again.” (Doc. 16-8, p. 4; see also Doc. 73, p. 4, ¶ 8). In another text, Mr.

Merriweather accused Mr. Hawthorne of “coming over to [and] physically

threatening [Mr. Merriweather].”         (Doc. 16-8, p. 4).   Mr. Merriweather also

apologized for calling Mr. Hawthorne “his Boo Boo.” (Doc. 16-8, p. 4).




                                            9
      Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 10 of 51




         B. Mr. Hawthorne’s Sexual Harassment and Reprisal EEO
            Complaint Concerning Mr. Merriweather’s Alleged Conduct

      On May 31, 2017, Mr. Hawthorne submitted to the Army’s Office of Equal

Employment Opportunity a sexual harassment complaint against Mr. Merriweather.

(Doc. 73, p. 5; Doc. 73-1, pp. 1–2). Mr. Hawthorne alleges that he brought the May

31, 2017 EEO complaint “pursuant to 42 U.S.C. 2000e-2(a) et seq.” (Doc. 73, p. 20,

¶ 81). The factual basis for this EEO complaint was Mr. Merriweather’s conduct the

previous day, and Mr. Merriweather’s request that Mr. Hawthorne cook for Mr.

Merriweather. (Doc. 73, pp. 5, 16; Doc. 73-1, p. 2).

      Because he was the local union president, the EEO office listed Mr.

Merriweather as his own supervisor on forms related to Mr. Hawthorne’s EEO

complaint. (Doc. 73, p. 16, ¶ 66). Mr. Hawthorne argued that Mr. Merriweather

was acting in his capacity as an employee of the Army, as well as the local union

president, when the events occurred. (Doc. 73, pp. 16-17, ¶¶ 66–68). On June 5,

2017, Mr. Hawthorne emailed the Army’s EEO office and complained that Mr.

Merriweather’s Army supervisor should be notified. (Doc. 73, pp. 16-17, ¶¶ 66–67).

The EEO office did not do so. (Doc. 73, p. 16, ¶ 66).

      In correspondence dated June 5, 2017, Frank G. Alfano, counsel for Mr.

Merriweather, accused Mr. Hawthorne of making

      false and defamatory allegations . . . in email correspondence to Judge
      Mason Barrett and Victor R. Donovan on Wednesday May 31, at 11:52
      AM. These allegations include, but are not limited to, the following:
                                        10
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 11 of 51




       “On more than one occasion Mr. Merriweather has sexually harassed
       me after repeated efforts to stop.” In the same email you also state, “In
       any case I’ve filed a complaint with the EEO office.”

(Doc. 73-5, p. 33; see also Doc. 73, p. 55, ¶ 210). The letter demanded that Mr.

Hawthorne make a public retraction or face a civil defamation suit. (Doc. 73-5, p.

33).

       On June 13, 2017, Mr. Hawthorne sent an email to union executives at District

5 and to the executive board of Local 1858, informing them of the complaint he had

filed against Mr. Merriweather and asking that they remove Mr. Merriweather from

his position as Local 1858 president pending the outcome of the investigation into

the complaint. (Doc. 73, pp. 18–19, ¶¶ 72, 79; Doc. 73-5, p. 2).

       Until June 13, 2017, Mr. Hawthorne had served as the local union assistant

vice president for the Logistics Support Activities – “LOGSA” employees. (Doc.

16-8, p. 2). On June 13, 2017, Mr. Merriweather removed Mr. Hawthorne from the

position, stating:

       This action has been taken because on numerous occasions you have
       made slanderous and untrue accusations against this . . . [p]resident to
       individuals in person and in writing. You have also conducted a
       personal vendetta against this [p]resident in order to denigrate my
       reputation and my position as . . . [p]resident. [I]t is my intent to prefer
       charges against you with the Local Executive Board who shall appoint
       a Committee of Investigation for you engaging in conduct unbecoming
       a union member.

(Doc. 16-8, p. 3; see also Doc. 73, pp. 18, 20, ¶¶ 74, 80). On June 14 or 15, 2017,

Mr. Hawthorne, via an email message to EEO counselor Brenda Joyce Cammon,
                                           11
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 12 of 51




amended his EEO complaint to also add that Mr. Merriweather had removed him

from his union position in reprisal for the filing of the initial complaint. (Doc. 73,

pp. 19, 20, ¶¶ 79, 81, 84; Doc. 73-1, p. 2).

       Ms. Cammon interviewed Mr. Merriweather on June 14, 2017. During the

interview, Mr. Merriweather acknowledged calling Mr. Hawthorne “his Boo Boo,”

but stated that he did not realize that Mr. Hawthorne felt that the term was sexual in

nature. (Doc. 73, p. 6, ¶ 17; Doc. 73-1, p. 4). Mr. Merriweather stated that he was

shocked when Mr. Hawthorne got upset, explaining that the two were friends and

often “clowned around.” (Doc. 73, p. 6, ¶ 17; Doc. 73-1, p. 4). According to Mr.

Merriweather, Mr. Hawthorne became angry, “was hovering over [Mr.

Merriweather] in an aggressive manner,” and was touching Mr. Merriweather. (Doc.

73-1, p. 4). Mr. Merriweather stated that he became angered at Mr. Hawthorne’s

reaction, so he continued to call Mr. Hawthorne “his Boo Boo,” even after the two

were separated. (Doc. 73, p. 6, ¶¶ 17–18; Doc. 73-1, p. 4).7 Mr. Merriweather denied

asking Mr. Hawthorne to cook for him. (Doc. 73-1, p. 4).

       Mr. Merriweather “indicated” to the EEO counselor that he removed Mr.

Hawthorne from the union position because Mr. Hawthorne filed the sexual

harassment complaint against Mr. Merriweather. (Doc. 73-1, p. 4). The EEO



7
 Mr. Merriweather could not recall two bar patrons asking him to stop calling Mr. Hawthorne “his
Boo Boo.” (Doc. 73-1, p. 4). He remembers only an unknown individual separating the two.
                                              12
          Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 13 of 51




counselor’s report states that Mr. Merriweather said that he “wouldn’t feel

comfortable meeting with [Mr. Hawthorne] alone.” (Doc. 73-1, p. 4).

          In his amended complaint, Mr. Hawthorne alleges that on June 19, 2017, he

contacted the Army EEO office regarding the correspondence from Mr. Alfonso and

asked that an additional claim of “obstruction” be added to his (Mr. Hawthorne’s)

EEO complaint. (Doc. 73, p. 21, ¶ 86). Mr. Hawthorne’s email to Ms. Cammon

states:

          would like to file an additional . . . complaint of retaliation against the
          Agency and/or . . . Local 1858 and/or [the] 5th District for . . . creating
          a hostile and intimidating work environment along with ENDEAVORS
          TO INFLUENCE me to drop my sexual harassment [complaint] against
          Abner Merriweather[.]

(Doc. 73-5, p. 8; see also Doc. 73, p. 21, ¶ 86; Doc. 73-1, p. 7) (capitalization in

original). In that email, Mr. Hawthorne referred to Mr. Alfonso’s June 5, 2017 letter

as “obstruction of justice and [a] threat to intimidate a witness.” (Doc. 73-5, p. 9).

The email continued: “I am asking the EEO office to add the claim of obstruction of

Justice . . . against Abner Merriweather, . . . Local 1858, [the] 5th District and the

Army Agency.” (Doc. 73-5, p. 9). Mr. Hawthorne also stated that he “would like

to file these additional base complaints of retaliation against the Agency and/or . . .

Local 1858 for claims of creating a hostile, intimidation and/or creating a work

environment [sic] pursuant to Title VII’s 42 USC 2000e-3(a).” (Doc. 73-5, p. 9; see

also Doc. 73-1, p. 8). Continuing, Mr. Hawthorne wrote:


                                              13
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 14 of 51




      I would also like to make the claim that the employer and/or . . . [L]ocal
      1858 (executive board as has been notified) and or the Army Agency
      participated in . . . [local union] [p]resident and Army employee Abner
      Merriweather[’s] retaliation against me when they did not take proper
      action to restrict Abner Merriweather’s duties as [the] UNION
      [p]resident and /or [an] Army Employee.

(Doc. 73-1, p. 8; Doc. 73-5, p. 9). According to the email, this “continued to create

a hostile and intimidating work environment while also encouraging the union

[p]resident and Army Employee Abner Merriweather[’s] obstruction.” (Doc. 73-1,

pp. 8–9; Doc. 73-5, p. 9). Mr. Hawthorne ended:

      So Ms. Cammon please file this additional claim of Army Agency
      and/or . . . Local 1858 Executive Board and/or . . . [the] 5th District
      creating a hostile and intimidat[ing] work environment pursuant [to the]
      letter from Abner Merriweather[’s] [l]egal office.

(Doc. 73-1, p. 10; Doc. 73-5, p. 11). Chanley Pickard, an Army EEO specialist,

responded to Mr. Hawthorne’s June 19, 2017 email the same day, writing: “your

email is Acknowledged [sic], this claim will be added to your current [complaint].

(Doc. 73, p. 55, ¶ 211; Doc. 73-1, p. 6).

      On June 22, 2017, Michelle Perrin, the LOGSA union vice president, sent the

following email to the Local 1858 Executive Board:

      I know that you all are aware of the fact that Mr. David Hawthorne filed
      an EEO complaint [against] President Abner Merriweather. I will be
      Mr. Hawthorne’s Representative in his EEO case. Mr. Hawthorne was
      removed from his duties for engaging in conduct unbecoming a union
      member per Article XXIII, Section 2(e) of the American Federation of
      government Employees AFL-CIO Constitution, dated August 2015.
      Mr. Hawthorne was within his rights as a bargaining unit employee to
      file a complaint. It just so happen[s] that the complaint was filed against
                                            14
        Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 15 of 51




        the President of Local 1858. I want to make sure that Mr. Hawthorne
        was removed for the right reasons and not just because he filed a
        complaint against the [p]resident. I am requesting that the Executive
        Board look into this matter.

(Doc. 73-5, p. 1; see also Doc. 73, pp. 21–22, ¶ 89).

        On June 27, 2017, Everett Kelly, who is the national vice president for District

5, wrote the following in an email to Theodore Stewart, assistant president of Local

1858:

        I sent all the documents to the National office seeking advice as it
        relates to brother Hawthorn[e]’s allegations. It is the opinion of the
        [a]ttorney after going through all the attachments that this does not rise
        to the level of unlawful sexual harassment. The [a]ttorney [i]ndicated
        that some would say that there are no sexual connotations to the name
        “boo boo”. But even if there were, three times is not frequent and it is
        not severe/egregious. It is my opinion that there is nothing for any of
        us to do at this time.

(Doc. 73-5, pp. 17–18; see also Doc. 73, p. 22, ¶¶ 90–91).

        On July 14, 2017, EEO Director Jennifer S. Thompson issued the Army’s

“final decision” dismissing Mr. Hawthorne’s EEO complaint “in accordance with

29 CFR 1614.107(a)(1) and AR 690-600 Chapter 4, Section II, 4-4a(1)” for “failure

to state a claim.” (Doc. 73-9, pp. 28-33; see also Doc. 73, pp. 7, 26, ¶¶ 23, 103; Doc.

73-1, pp. 20–25). In her written opinion, Director Thompson noted that Mr.

Hawthorne’s      complaint     “alleged   Reprisal    for   previous    EEO     activity

(ARREDSTON17MAY01829) and discrimination on the bases of Sex (male).”

(Doc. 73-9, p. 28; see also Doc. 73-1, p. 20). She also noted that Mr. Hawthorne


                                           15
      Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 16 of 51




based his claims only on Mr. Merriweather’s rescinding Mr. Hawthorne’s

appointment as assistant vice president of Local 1858 LOGSA employees, the

incident at the bar on May 30, 2017, and Mr. Merriweather’s alleged request that

Mr. Hawthorne cook for Mr. Merriweather. (Doc. 73-1, p. 20; Doc. 73-9, p. 28). In

other words, in her written opinion, Director Thompson did not expressly

acknowledge all of the additional claims Mr. Hawthorne set out in his email of June

19, 2017, and which Ms. Pickard stated would be added. Director Thompson wrote:

      The Commission has long defined an “aggrieved employee” as one who
      suffers a present harm or loss in respect to a term, condition, or privilege
      of employment for which there is a remedy. According to Smith v.
      Veterans Affairs, EEOC Appeal No 01A32477, actions by union
      officer against union official fail to show an agency action adversely
      affecting Complainant’s terms, conditions, or privileges of employment
      due to the alleged action of the agency for which there is a remedy. See
      Diaz v. Department of the Air Force, EEOC request No. 02931049. The
      alleged discrimination actions were not within the purview of EEOC
      regulations if the alleged discriminating union officials were acting in
      their representational capacity.

(Doc. 73-9, pp. 28–29; see also Doc. 73, p. 25, ¶ 101; Doc. 73-1, pp. 20–21).

      Mr. Hawthorne appealed Director Thompson’s decision to the Equal

Employment Opportunity Commission’s Office of Federal Operations, and he filed

an EEO complaint against Director Thompson. On September 7, 2017, the Army

filed its brief in opposition to the appeal. (Doc. 39-1, pp. 214–28). In the amended

complaint, Mr. Hawthorne calls this brief a Final Agency Decision or “FAD”. (Doc.




                                          16
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 17 of 51




73, p. 26, ¶ 103) (citing Doc. 39-1, p. 214).8         The brief uses language like the

language Director Thompson used in her opinion, including that “[a]s a general rule,

discriminatory actions are not within the purview of EEOC regulations if the alleged

discriminating union official acts in his or her representational capacity.” (Doc. 39-

1, p. 217).

       On November 21, 2017, the OFO affirmed the agency’s decision, writing that

“[a]s [Mr. Hawthorne] is challenging actions directly related to his position within

the union, he must raise this claim within the union grievance process.” (Doc. 73-3,

p. 17). The OFO affirmed dismissal of the sexual harassment and hostile work

environment claims, stating that “[t]he actions alleged, without more, concern

isolated incidents that are simply insufficiently severe or pervasive to state a valid

hostile work environment claim.” (Doc. 73-3, p. 17). 9

       Mr. Hawthorne had 30 days from the date he received the EEOC’s denial to

seek reconsideration. (Doc.73-1, p. 21). In an April 11, 2018 email, Mr. Hawthorne

requested that the OFO reconsider its decision. (Doc. 73-3, p. 21). In his request

for reconsideration, he asserted that he did not receive the denial until April 10, 2018.



8
  Counsel for the Army explained Mr. Hawthorn’s misnomer to him in an email dated October
19, 2017. (Doc. 73-3, p. 14; Doc. 73, p. 28, ¶ 111).
9
  The OFO also stated that to the extent that Mr. Hawthorne was “challenging actions directly
related to his position within the union, he must raise this claim within the union grievance
process.” (Doc. 73-3, p. 17).


                                             17
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 18 of 51




(Doc. 73-3, p. 21). The record does not indicate whether the OFO took additional

action on Mr. Hawthorne’s administrative effort to obtain relief. 10 On May 3, 2018,

Mr. Hawthorne filed in this Court a “Motion for Emergency Injunctive Relief” in

which he asked this Court to prevent the Army from dismissing this EEO claim for

failure to state a claim. (Doc. 1).

       As noted, in September 2017, Mr. Hawthorne made an EEO complaint against

Director Thompson “because she dismissed [his] [EEO] complaint [concerning Mr.

Merriweather] . . . without dismissing all the claims.” (Doc. 73, pp. 7, 25, ¶¶ 23,

100; Doc. 73-6, p. 9).        In his complaint concerning Director Thompson, Mr.

Hawthorne alleged:

       the Agency counsel did not add all his claims that were acknowledged,
       and also truncated others, as such they restrained him from filing a
       complaint when they dismissed his complaint without adding all of his
       claims, thereby also denying him his due process.

(Doc. 73-1, p. 43). Mr. Hawthorne alleged that the claims were “acknowledged” in

the June 19, 2017 email from Chanley Pickard and were ignored in Director

Thompson’s decision. (Doc. 73-1, p. 43).

       Mr. Hawthorne called Director Thompson’s dismissal “intentional” and

claimed that it was in retaliation because “I won an appeal over turning [sic] her



10
  In its brief in support of its motion to dismiss, the Army states that it moved to dismiss the
pending OFO appeal because the instant case overlapped with that administrative action. (Doc.
83, p. 3).

                                              18
      Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 19 of 51




efforts to deny my claim in case number ARREDSTON15AUG04058.” (Doc. 73-

6, p. 9). In the email triggering the EEO process concerning his complaint against

Director Thompson, Mr. Hawthorne also complained “against Army Agency

Attorneys relative to their Final Agency Decision (FAD) dated September 7, 2017.”

(Doc. 73-6, p. 9). Mr. Hawthorne alleged that when the decision in case number

ARREDSTON15AUG04058 was overturned, an investigation discovered that the

Army’s attorneys made intentional misrepresentations to the EEOC. (Doc. 73-6, p.

9). 11 Mr. Hawthorne alleged that the use of “the same language” in the Army’s brief

in opposition to his appeal made it clear to him that Director Thompson and the

Army were retaliating against him because of the results of that investigation. (Doc.

73-6, p. 9). Mr. Hawthorne designated the claim against Director Thompson “Claim

1” and the claim against the Army attorneys “Claim 2.” (Doc. 73-6, p. 9).

      On November 16, 2017, Mr. Hawthorne asked the Birmingham, Alabama

District Office of the EEOC to appoint “an Equal Employment Opportunity

Commission administrative judge” to hear this EEO complaint. (Doc. 73, p. 29, ¶

118; Doc. 73-7, p. 5).

      On December 21, 2017, Army EEO Director Rufus B. Caruthers, Jr. issued

the Army’s final decision dismissing Mr. Hawthorne’s EEO complaint against



11
   The misrepresentations     allegedly   took   place   in   agency   case   number
ARREDSTON13JUN02070.
                                          19
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 20 of 51




Director Thompson and the Army attorneys. (Doc. 73, pp. 7–8, 33, ¶¶ 24, 131; Doc.

73-8, pp. 7–11).       Director Caruthers’s opinion explained that “29 CFR

1614.107(a)(8) and AR 690-600 Chapter 4-4(14)” forbade such “spin-off

complaints,” or complaints “about the processing of an existing complaint.” (Doc.

73, p. 33, ¶ 131; Doc. 73-8, p. 7).

      On January 29, 2018, apparently in response to Mr. Hawthorne’s request for

the appointment of an administrative law judge, EEOC Administrative Law Judge

Justice Bean sent Mr. Hawthorne an order regarding this claim. (Doc. 73, pp. 8, 35,

¶¶ 25, 135). The Court has not located a copy of the order in the record. Mr.

Hawthorne alleges that in the order, Judge Bean “stated there were 5 questions the

Judge wanted me to reply to relative to [the] complaint against EEO [D]irector

Jennifer Thompson.” (Doc. 73, pp. 8, 35, ¶¶ 25, 135). On February 8, 2018, Mr.

Hawthorne responded to Judge Bean’s order. (Doc. 73, p. 8, ¶ 25; Doc. 73-9, pp. 1–

7). It is unclear from the amended complaint what, if anything, came of the

proceedings that allegedly involve ALJ Bean.

          C. Mr. Hawthorne’s EEO Complaint Against Joe Sanchez, Michael
             Drylie, and David Martin

      Mike Drylie is the Engineer Team Lead in Mr. Hawthorne’s department.

(Doc. 73, p. 8, ¶ 27). Mr. Hawthorne alleges that in late November or early

December of 2017, during a meeting with him and another engineer, Mr. Drylie “cut

[Mr. Hawthorne] off, yelled, hissed, and puffed” every time Mr. Hawthorne tried to
                                        20
      Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 21 of 51




offer input. (Doc. 73-11, p. 24). Mr. Drylie did not treat the other engineer in the

meeting the same way. (Doc. 73-11, p. 24). After the meeting, Mr. Drylie

apologized to Mr. Hawthorne for this conduct. (Doc. 73-11, p. 24).

      In January or February of 2018, Mr. Drylie approached Mr. Hawthorne at a

restaurant and asked Mr. Hawthorne if he (Mr. Hawthorne) was the whistle-blower

who had prompted an investigation from the Office of Special Counsel. (Doc. 73,

p. 14, ¶¶ 56–57; Doc. 73-10, p. 15; Doc. 73-11, p. 24).

      Around the end of January 2018, Mr. Drylie and Mr. Hawthorne became

involved in an argument and took the dispute to James Baker, the Deputy Program

Manager. (Doc. 73-11, p. 24).

      On February 5, 2018, after Mr. Hawthorne would not give Mr. Drylie any

specifics about what Mr. Hawthorne planned to discuss during the next Integrated

Product team meeting, Mr. Drylie called Mr. Hawthorne and, “in a hostile voice,”

began cursing at Mr. Hawthorne. (Doc. 73-11, p. 24). Mr. Drylie said, “David what

the fuck is wrong with you?” (Doc. 73-11, p. 24). Mr. Hawthorne responded, “you

are not going to be fucking cursing at me.” (Doc. 73-11, p. 24). On February 6,

2018, Mr. Hawthorne sent Mr. Baker an email recounting this event and later spoke

to Mr. Baker about it in person. (Doc. 73-11, p. 24).

      In mid-February of 2018, Mr. Drylie told Mr. Hawthorne about a conversation

with Jose Sanchez, a Logistics Management Specialist Supervisor. (Doc. 73-11, p.


                                         21
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 22 of 51




24). Mr. Drylie told Mr. Hawthorne that Mr. Sanchez “wanted to grow [Mr. Drylie]

for a supervisory position.” (Doc. 73-11, p. 24).

      In a March 14, 2018 email, Mr. Drylie asked Mr. Hawthorne and two other

engineers “to make an attempt at developing wear criteria for a few enrolled weapon

systems which do not currently have criteria.” (Doc. 73, p. 9, ¶ 29; Doc. 73-10, pp.

19–20). On March 26, 2018, Mr. Hawthorne sent an email to Mr. Drylie to explain

that he completed the project “best [he] could” because Mr. Drylie had only given

“limited guidance on it.” (Doc. 73, pp. 10, 11, ¶¶ 35, 41; Doc. 73-10, pp. 17–18).

Mr. Hawthorne asserted that Mr. Drylie had explained the assignment for about an

hour and refused to answer any questions after that time. (Doc. 73, p. 10, ¶ 36; Doc.

73-10, p. 17). In the email, Mr. Hawthorne stated that he felt “singled out” because,

of the two other engineers assigned the task,

      one . . . was not going to be here . . . [and] the other . . . has been working
      on this type of thing form much of the 5 years I’ve been here . . . and I
      was the only one to be here and never have worked this before and yet
      I could not get clarity or guidance from you on the project while you
      were still here.

(Doc. 73, p. 11, ¶ 41; Doc. 73-10, p. 18).

      On March 29, 2018, Mr. Drylie sent a response email to Mr. Hawthorne.

(Doc. 73, p. 12, ¶ 44; Doc. 73-10, p. 16). In that response, Mr. Drylie indicated that

he was “somewhat confused and concerned by [Mr. Hawthorne’s] Email.” (Doc.

73, p. 12, ¶ 44; Doc. 73-10, p. 16). His emailed continued: “The task in question is


                                            22
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 23 of 51




a part of your core duties and is described in both your Position Description and AR

750-1. This task is also specifically listed as a performance objective on your annual

performance plan.” (Doc. 73, p. 12, ¶ 44; Doc. 73-10, p. 16). Mr. Drylie explained

that “[o]ver the 5 years you have been in this position we have discussed the

development of evaluation criteria on multiple occasions” and that sufficient

guidance had been given on the project, not only on March 14, 2018, but in previous

meetings. (Doc. 73, p. 12, ¶¶ 45–47; Doc. 73-10, p. 16). Mr. Drylie explained that

he “did deploy a different management technique in this situation, as previous efforts

over the previous 5 years did not seem to be working.” (Doc. 73, p. 12, ¶ 48; Doc.

73-10, p. 17). Mr. Drylie stated that he had “wanted each of [the engineers] to work

the assignment on [their] own in the hopes that [they] would learn the process for

[themselves] and also provide an opportunity for process improvement by having 3

additional sets of eyes on [Mr. Drylie’s] work.” (Doc. 73, p. 12, ¶ 47; Doc. 73-10,

p. 16). Mr. Drylie also wrote:

      I am sorry that the message that this was purely a learning exercise and
      that my sole expectation was that you made an attempt was not
      completely clear to you. In this sense I believe the exercise was
      successful and effective, and I believe this is illustrated in the
      completed project you submitted.

(Doc. 73, p. 12, ¶ 48; Doc. 73-10, p. 17).

      On April 2, 2018, Mr. Hawthorne sent a lengthy reply to Mr. Drylie’s email.

(Doc. 73, pp. 13–15, ¶¶ 52–61; Doc. 73-10, p. 14–16). In part of that reply, Mr.


                                         23
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 24 of 51




Hawthorne called Mr. Drylie’s previous email “an absolute mischaracterization of

me, my work ethic and my ability to understand and do my job.” (Doc. 73, pp. 13–

14, ¶ 53; Doc. 73-10, p. 14). Mr. Hawthorne wrote, among other things:

      [I]n your March 30th 2018 reply to me you intentionally misrepresented
      what kind of work you did with me and you intentionally
      misrepresented over what period of time you did that work. because
      you have not worked with me for 5 years on wear analysis. What you
      have done is defamed me, used the profanity cursing at me,
      vociferously yelled at me in front of my team members and at times
      vehemently. and it all started after you asked me about being a whistle[-
      ]blower and ramped up after you were told by Joe Sanchez that he
      would be grooming you for management to promote you supervisor.

      In the month of January/February you saw me out at cantina Laredo
      restaurant with friends in Bridge Street and made your way over to me
      to ask me if I was the whistle blower that prompted the (OSC)
      investigation. I of course said to you, “no I was not”, after a long gazing
      stair of doubtful thought to my answer you an a few more minutes of
      small talk you left.

(Doc. 73, p. 14, ¶¶ 56–57; 73-10, p. 15). Mr. Hawthorne’s reply email concluded:

“I've filed a reprisal EEO complaint against Joe Sanchez and you for the continued

hostile work environment and defamation of character.” (Doc. 73, p. 15, ¶ 61; Doc.

73-10, p. 16).

      In an April 2, 2018 email to Ms. Pickard in the Army’s EEO office, Mr.

Hawthorne began the EEO complaint process against Mr. Sanchez and Mr. Drylie

for “reprisal.” (Doc. 73, p. 13, ¶ 50; Doc. 73-10, p. 1). The email explained:

      I claim that Joe Sanchez and/or Agency has recently informed Michael
      Drylie, within or before the month of March 2018, that they the Agency
      was going to begin grooming Michael Drylie for a supervisor position;
                                          24
      Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 25 of 51




      in return Michael Drylie assisted Joe Sanchez and/or Agency in
      intentionally and maliciously defaming, belittle me in front of my
      coworkers and also literally and literally and unequivocally lying on my
      in a disparaging way relative to my work at LOGSA which ultimately
      affects the perception of someone wanting to hiring me for another
      federal position or federal training assignments I may apply for within
      or outside of LOGSA agency.

      He has also made the work environment so uncomfortable I had to take
      that issue to my immediate manager Jim Baker . . ..

      I believe these actions are Based on previous cases involving Joe
      Sanchez where he and other Agency managers, but specifically Joe
      Sanchez and Agency legal counsel because of the nexus to my previous
      cases, have been cited for intentionally not telling the truth under oath
      and/or on official agency responses to the EEOC OFO during an
      investigation for case number ARREDSTON13JUL02070 and
      ARREDSTON15AUG04058.

(Doc. 73-10, p. 1; Doc. 73, pp. 50–51, ¶¶ 198–199) (citation to exhibits

omitted).

      In an April 9, 2018 email to Katrisa Norwood in the Army EEO office,

Mr. Hawthorne wrote:

      NEW CLAIM AGAINST THE LOGSA DEPUTY COMMANDER
      DAVID MARTIN:
      I would like to file another claim against David Martin Deputy Director
      of LOGSA. I claim that each time that I’ve made a title VII complaint
      against members of LOGSA it HAS been when the LOGSA Military
      Commander has be in Transition to LOGSA or has been away on leave
      from LOGSA and that Deputy Director David [M]artin HAS been
      directly or indirectly involved with those LOGSA employees I made
      the claims against.

      I believe proof of this is that when I made a claim against the LOGSA
      Agency in 2013 for complaint number ARREDSTON13JUL02070 one
      of those claim were made against David Martin for his direct
                                         25
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 26 of 51




      involvement, while the LOGSA Military commander was absent and
      LOGSA was awaiting its new Army Military commander; and at the
      time his subordinate management official told me that if I did not drop
      my claim that there would be collateral damage to my career ... I did
      not     drop    my     claim    and    every    time      since     that
      ARREDSTON13JUL02070 complaint like my current complaint here
      in 2018 against the LOGSA agency David Martin has been at the head
      of the LOGSA organization while the Army commander has been away
      on leave or in transition to come command LOGSA. So Ms. Katrisa
      Norwood please add this claim against David Martin to my current
      complaint.

(Doc. 73-10, p. 21; Doc. 73, pp. 35–36, 51, ¶¶ 136–137, 200). On April 25, 2018,

Mr. Hawthorne emailed Ms. Norwood again writing:

      Please add the Bases to my current 2018 complaint of Age.

      I did not think of it or make the connection before but now, today, that
      I think about it I believe these retaliatory efforts of not being truthful
      about my work and performance has to do with retaliation from
      previous complaints and the fact that I am older than all of my peers in
      my group and the Agency just believe me to be expendable because of
      my age as well as the retaliation I was promised if I did not drop my
      previous e EEO complaints.

      So please add the Bases of Age discrimination to my current 2018
      complaint against the LOGSA Agency.

(Doc. 73-11, p. 4, Doc. 73, p. 51, ¶ 201).

      On July 23, 2018, Mr. Hawthorne mailed a request for a hearing on this claim

to the EEOC. (Doc. 73, p. 38, ¶ 149; Doc. 73-12, p. 1; Doc. 73-13, p. 2). The EEOC

received this request via certified mail on July 24, 2018. (Doc. 73, p. 38, ¶ 150; Doc.

73-13, p. 1).



                                          26
      Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 27 of 51




      Director Thompson dismissed this EEO complaint on July 24, 2018 “in

accordance with 29 CFR 1614.107(a)(1), under 1614.103, and AR 690-600 Chapter

4, Section II, 4-4a(1)” for “failure to state a claim.” (Doc. 73, p. 38, ¶ 149); Doc.

73-5, p.12; Doc. 73-13, p. 16). Director Thompson wrote:

      In your formal complaint of discrimination, you alleged discrimination
      on the bases/basis of Age (49, 1968) and Reprisal
      (ARREDSTON15AUG04058 and ARREDSTON13JUL02070) when:

      a. On 29 March 2018, Michael Drylie, Team Lead, Oil and Analysis
         Program, LOGSA, age (39: YOB: 1979) and reprisal (previous EEO
         activity: unaware and none), sent an email stating you worked in the
         Oil and Analysis Program for five years and that he deployed
         different management techniques; which you feel defamed you.

(Doc. 73-5, p. 12). Director Thompson continued:

      [T]he test to analyze the actions of an employer are whether those
      actions could reasonably deter an individual from filing or pursuing a
      complaint of discrimination in addition to an adverse employment
      action. The comments [alleged] were not accompanied by any
      disciplinary or other action, nor do they rise to the level that may
      dissuade an individual from pursuing a complaint of discrimination in
      the future. [Mr. Hawthorne] failed to allege that [he] suffered a personal
      loss or harm with respect to a term, condition, or privilege of
      employment.

(Doc. 73-5, p. 12, Doc. 73, pp. 51–52, ¶ 202). An August 17, 2018 letter from the

Army to Mr. Hawthorne states that Mr. Hawthorne “received [the] Notice of

Dismissal on 8 August 2018.” (Doc. 73-13, p. 7).

      Unbeknownst to Mr. Hawthorne, on July 19, 2018, prior to the dismissal,

Director Thompson had forwarded Mr. Hawthorne’s EEO complaint, and a copy of


                                         27
           Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 28 of 51




her proposed dismissal order, to Brian Frye, Army agency counsel “for legal

sufficiency review.” (Doc. 73-13, p. 15; Doc. 73, pp. 39–40, 45–46, 52, ¶¶ 154, 179,

204). In response, on July 23, 2018, Mr. Frye recommended that Director Thompson

“revise Mr. Hawthorne’s claim in her proposed order, to more closely track” Mr.

Hawthorne’s “‘actual words . . ..’” (Doc. 73-13, p. 15; Doc. 73, p. 52, ¶ 205). Also,

Mr. Frye reported that, in his opinion, “Mr. Hawthorne’s formal complaint does

sufficiently state a claim for purposes of acceptance of the investigation.” (Doc. 73-

13, p. 15; Doc. 73, p. 39–40, 46, 52, ¶¶ 154, 180, 203).

          In an August 10, 2018 email to Director Rufus and Director Thompson, Mr.

Hawthorne began another EEO complaint process against Director Thompson for

sex discrimination in her handling of Mr. Hawthorne’s EEO complaint against Mr.

Drylie, Mr. Sanchez, and Mr. Martin. (Doc. 73, p. 40, ¶ 157; Doc. 73-4, pp. 1–3).

Mr. Hawthorne complained that Director Thompson dismissed his EEO complaint

but allowed a similar claim by another female employee. (Doc. 73-4, p. 2; Doc. 73,

p. 41, ¶¶ 160–161).12

III.      ANALYSIS

          A. The Claims Stated in the Amended Complaint

          Mr. Hawthorne asserts several claims against the Army. (Counts 1-5, 8). In

Counts 1-4, Mr. Hawthorne contends that Army Reg. 690-600 ¶ 4-4.a.(1) violates


12
     The formal complaint of discrimination for this claim appears at Doc. 84-1, pp. 17–22.
                                                  28
        Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 29 of 51




section 706 of the Administrative Procedures Act, 5 U.S.C. ¶ 706. (Doc. 73, pp. 47–

50, 54–55, ¶¶ 188, 191, 194, 196, 216). In Count 5, Mr. Hawthorne alleges that the

Army discriminated against him on the basis of sex in violation of Title VII of the

Civil Rights Act of 1964 42 U.S.C. §§2000e through 2000e-17, when Director

Thompson dismissed his 2018 EEO complaint. (Doc. 73, p. 56, ¶ 215). In Count 8,

Mr. Hawthorne alleges that the Army “breached its duty of care when it did not

protect [Mr. Hawthorne]” from Mr. Merriweather’s alleged harassment and

retaliation. (Doc. 73, p. 59, ¶ 223). In Count 8, Mr. Hawthorne also asserts that the

Army is liable under Title VII for discrimination based on sex, sexual harassment,

creating a hostile work environment, and retaliation. (Doc. 73, p. 60, ¶ 235).

       In his amended complaint, Mr. Hawthorne includes claims against defendants

other than the Army. 13 In Count 6, Mr. Hawthorne alleges that Local 1858 and Mr.

Merriweather are liable under Title VII for sexual harassment. (Doc. 73, p. 58,

¶220). In Count 7, Mr. Hawthorne alleges that Local 1858 “breached its duty of care

when it did not protect” him from Mr. Merriweather’s alleged harassment and

retaliation. (Doc. 73, pp. 58–59, ¶¶ 221). Similarly, in Count 10, Mr. Hawthorne


13
  Mr. Hawthorne did not formally name Local 1858, District 5, or the national union as parties.
(Doc. 73, p. 2). But, as noted earlier, “[a] document filed pro se is to be liberally construed and a
pro se complaint, however inartfully pleaded, must be held to less stringent standards than formal
pleadings drafted by lawyers.” Erickson, 551 U.S. at 94. The union entities acknowledge they
have been sued. When the amended complaint is viewed as a whole, it is clear to the Court that
Mr. Hawthorne intended to sue, and makes claims against, these entities. Accordingly, the Court
construes the amended complaint as being filed against Local 1858, District 5, and the national
union.
                                                 29
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 30 of 51




alleges that Local 1858 “breached its duty of care” when, “after being made aware

of the sexual harassment complaint and the retaliation,” the local union did not

initiate an investigation. (Doc. 73, p. 61, ¶ 237).

      In Count 9, Mr. Hawthorne alleges that District 5 and Everett Kelley

“breached their duty of care” when Mr. Kelley wrote his email of June 27, 2017, in

which he stated that Mr. Merriweather’s conduct did not rise to the level of sexual

harassment, and “there is nothing for any of us to do at this time.” (Doc. 73-5, pp.

17–18; Doc. 73, p. 60, ¶ 236). In Count 11, Mr. Hawthorne states that the national

union and David Cox, the president of the national union, “breach[ed] [their] duty

of care . . . when [their] attorneys, according to Everett Kelley . . . advised [Mr.

Kelley] that they should do nothing because [the] claim of sexual harassment did not

rise to unlawful [s]exual [h]arassment.” (Doc. 73, p. 61, ¶¶ 239–239).

      B. Claims Based on Violations of Criminal Statutes

      The amended complaint contains many references to federal criminal statutes.

(See Doc. 73, pp. 21, 28, 41 ¶¶ 86, 115, 162 (18 U.S.C. § 1505); Doc. 73, pp. 44, ¶

174 (18 U.S.C. §1001(a)).      In his response to the union defendants’ motion to

dismiss, Mr. Hawthorne states that he is “making the claim and requesting the civil

penalties [for] 18 USC 1505 and 18 USC 1001 violations.” (Doc. 80, p. 13, ¶ 35).

Recently, in an opinion in another case filed by Mr. Hawthorne, Magistrate Judge

Herman N. Johnson explained that neither 18 U.S.C. § 1001 nor 18 U.S.C. § 1505


                                          30
          Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 31 of 51




creates a private right of action. See Hawthorne v. McCarthy, No. 5:16-CV-01525-

HNJ, 2020 WL 836840, at *7 (N.D. Ala. Feb. 20, 2020). The Court adopts Judge

Johnson’s analysis concerning §§1001 and 1505, and the Court will dismiss all

claims based on 18 U.S.C. §§1001 and 1505.

          C. The Claims Against the Individual Defendants

          In his response to the union defendants’ motion to dismiss, Mr. Hawthorne

states:

          To the extent that [defense counsel] believes that I am suing Abner
          Merriweather and David Mollett or Mr. David [Cox] personally, he is
          wrong. I am suing the Organization of . . . Local 1858 . . . [the] 5th
          District . . . and the . . . National office . . . for said reasons as outlined
          in ECF 73.

(Doc. 80, pp. 14–15, ¶ 40). Based upon this representation, the Court will dismiss

all claims against Mr. Merriweather, Mr. Cox, and Mr. Mollett. 14

          D. The Claims Against the Army

                         i.   The Administrative Procedures Act Claims

          In dismissing two of Mr. Hawthorne’s EEO complaints, the Army cited Army

Reg. 690-600 ¶ 4-4.a.(1) which allows an EEO officer to dismiss an EEO complaint



14
  In his amended complaint, Mr. Hawthorne alleges that Mr. Merriweather is liable for sexual
harassment under Title VII. (Doc. 73, p. 58, ¶ 220). As a matter of law, Mr. Merriweather cannot
be liable for a Title VII violation because he is not Mr. Hawthorne’s “employer.” See Dearth v.
Collins, 441 F.3d 931, 933 (11th Cir. 2006) (“[A] Title VII claim may be brought against only the
employer and not against an individual employee.”); 42 U.S.C. § 20003-16(c) (requiring a civil
action by a federal employee to name “the head of the department, agency, or unit” as the
defendant).
                                                31
          Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 32 of 51




for “failure to state a claim.” (Doc. 73-1, p. 20 (ARREDSTON17MAY01829); Doc.

73-5, p. 12 (ARREDSTON18APR01146)). 15 Specifically, AR 690-600 ¶ 4-4.a.(1)

states: “A complaint or a portion of a complaint will be dismissed by the EEO officer

(subject to final decision by the Army Director of EEO or designee) if” the complaint

fails to state a claim. “In determining whether a complaint states a claim under 29

CFR Section 1614.103, the proper inquiry is whether the conduct, if true, would

constitute an unlawful employment practice under the EEO statutes.” AR 690-600

¶ 4-4.a.(1).

          In Counts 1–4, Mr. Hawthorne asks this Court “to hold unlawful,” “set aside,”

“declare unconstitutional,” and/or “invalidate” Army Reg. 690-600 ¶ 4-4.a.(1)

because, Mr. Hawthorne argues, the regulation violates section 706(2), subsections

A through D, of the Administrative Procedures Act – the APA. (Doc. 73, pp. 47–

50, 54–55, ¶¶ 188, 191, 194, 196, 216). Section 706(2) provides, among other




15
     The United States Court of Federal Claims has described the EEO process as follows:

          The procedures for accepting and dismissing EEO complaints are governed by
          Army Regulation 690–600. Pursuant to this regulation, an EEO supervisor reviews
          a formal EEO complaint to determine if the complaint meets any of the indicated
          grounds for dismissal (e.g., the complaint has failed to state a claim, is untimely, or
          is moot). If the EEO supervisor identifies no ground for dismissing the complaint,
          the supervisor is required to provide the complainant with a written decision
          accepting the claim as well as request assignment of the case to an investigator.

Santiago v. United States, 107 Fed. Cl. 154, 162 (2012).
                                                    32
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 33 of 51




things, that a district court may “hold unlawful and set aside agency action, findings,

and conclusions” that the court determines are:

      (A) arbitrary, capricious, an abuse of discretion, or otherwise not in
          accordance with law;

      (B) contrary to constitutional right, power, privilege, or immunity;

      (C) in excess of statutory jurisdiction, authority, or limitations, or short
      of statutory right; [and/or]

      (D) without observance of procedure required by law[.]

4 U.S.C. § 706.

      In Count 1, Mr. Hawthorne alleges that Army Reg. 690-600 ¶ 4-4.a.(1)

violates APA § 706(2)(C), which authorizes this Court to “hold unlawful and set

aside agency action, findings, and conclusions” which are “in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right.” (Doc. 73, pp. 47–

48, ¶¶ 188–191). Title VII requires the EEOC to “issue such rules, regulations,

orders and instructions as it deems necessary and appropriate” to ensure that federal

government personnel actions “shall be made free from any discrimination based on

race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-16(a)–(b). Title

VII requires the Army, to “comply with such rules, regulations, orders and

instructions” enacted by the EEOC. 42 U.S.C. § 2000e-16(b).

      Under these statutory provisions, the EEOC enacted 29 C.F.R. §

1614.109(b)—which states that “[EEOC] [a]dministrative judges may dismiss


                                          33
        Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 34 of 51




complaints pursuant to § 1614.107, on their own initiative, after notice to the parties,

or upon an agency’s motion to dismiss a complaint”—and the Army enacted Army

Reg. 690-600 ¶ 4-4.a.(1)—which sets out the standard by which an Army EEO

officer shall dismiss a complaint for failure to state a claim. Mr. Hawthorne asserts

that Army Reg. 690-600 ¶ 4-4.a.(1) conflicts with 29 C.F.R. § 1614.109(b). (Doc.

73, p. 48). Mr. Hawthorne contends that the EEOC should not be able to dismiss a

claim pursuant to Army Reg. 690-600 ¶ 4-4.a.(1) without going through the process

identified in 29 C.F.R. §1614.109(b). (Doc. 73, p. 48).

        Mr. Hawthorne’s argument rests on a misunderstanding of 29 C.F.R. §

1614.109(b). That regulation applies only after “a complainant requests a hearing,”

and the EEOC has appointed an administrative judge “to conduct a hearing in

accordance with the section.” 29 C.F.R. §1614.109(a). Before a request for an

administrative hearing, an agency, such as the Army, “shall dismiss an entire

complaint . . . [t]hat fails to state a claim.” 29 C.F.R. § 1614.107(a)(1).16 Therefore,

Army Reg. 690-600 ¶ 4-4.a.(1) is consistent with applicable EEOC regulations. As

the purported conflict was the only basis for Count 1, the Court will dismiss Count

1. 17



17
    In each dismissal of the EEO complaints that referenced Army Reg. 690-600 ¶ 4-4.a.(1), the
Army also referenced 29 C.F.R. 1614.107(a)(1). (Doc. 73-1, p. 20 (ARREDSTON17MAY01829);
Doc. 73-5, p.12 (ARREDSTON18APR01146)).                  As to ARIMCOMHQ17SEP0481 and
ARREDSTON18APR01146, Mr. Hawthorne alleges that he requested a hearing before the Army
issued a final determination of dismissal based on failure to state a claim. (Doc. 73, p. 29, 38, ¶¶
                                                34
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 35 of 51




       In Count 2, Mr. Hawthorne asks the Court to set aside Army Reg. 690-600 ¶

4-4.a.(1) because the regulation is “contrary to constitutional right, power, privilege,

or immunity” in violation of section 706(2)(B). (Doc. 73, pp. 48–49, ¶¶ 192–194).

Mr. Hawthorne lacks standing to challenge the constitutionality of Army Reg. 690-

600 ¶ 4-4.a(1). To have standing, Mr. Hawthorne must plead facts that indicate that

he has “(1) suffered an injury in fact, (2) that is fairly traceable to the challenged

conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial

decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). Here, Mr.

Hawthorne has not alleged an “injury in fact” because, even if the Army’s regulation

is unconstitutional, he is entitled to a de novo review of his claims in federal district

court. 42 U.S.C. §2000e-16(c); 29 C.F.R. § 1614.407; 5 U.S.C. § 704. Therefore,

he has not been harmed.

      In Count 3, Mr. Hawthorne alleges a violation of section 706(2)(D), in that

the Army regulation was enacted “without observance of procedure required by

law.” (Doc. 73, pp. 49–50, ¶¶ 195–196). Court’s typically read section 706(2)(D)

as requiring a reviewing court to invalidate an agency rule that does not comport

with the APA’s rulemaking procedures. Comite de Apoyo a los Trabajadores

Agricolas v. Solis, 933 F. Supp. 2d 700, 709 (E.D. Pa. 2013); Record Buck Farms,



118, 149–150; Doc. 73-7, p. 5; Doc. 73-12, p. 1; Doc. 73-13, pp.1–2). But in Count I, Mr.
Hawthorne challenges the validity of Army Reg. 690-600 ¶ 4-4.a (1). In Count I, he does not
challenge the way in which the Army applied Army Reg. 690-600 ¶ 4-4.a (1).
                                            35
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 36 of 51




Inc. v. Johanns, 510 F. Supp. 2d 868, 874 (M.D. Fla. 2007); Ocean Conservancy v.

Evans, 260 F. Supp. 2d 1162, 1186 (M.D. Fla. 2003). Those procedures include,

among other things, publishing general notice of the proposed rule in the Federal

Register and giving “interested persons an opportunity to participate in the rule

making through submission of written data, views, or arguments with or without

opportunity for oral presentation.” 5 U.S.C. § 553(b), (c). The amended complaint

makes no allegation that the issuance of Army Reg. 690-600 ¶ 4-4.a(1) ran afoul of

these rules or any others set out in the APA.

      The language of section 706(2)(D) does not expressly limit review to only

whether the Army followed “rulemaking procedures” in enacting Army Reg. 690-

600 ¶ 4-4.a(1), but Mr. Hawthorne offers no other reason for invalidating the

regulation. He alleges only that there is “no [C]ongressional or constitutional

authority for the Army to use that regulation” and that the regulation conflicts with

29 C.F.R. § 1614.109(b). (Doc. 73, p. 50, ¶ 196). For the reasons previously stated,

these arguments are without merit.

      Section 706(2)(A) allows this Court to set aside agency action that is

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.” 4 U.S.C. §706(2)(A). In Count 4, Mr. Hawthorne alleges that, with regard to

the      EEO        complaints        in        ARREDSTON18APR01146              and

ARREDSTON17MAY01829, the Army used Army Reg. 690-600 ¶ 4-4.a(1) against


                                           36
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 37 of 51




him in an “arbitrary” and “capricious” manner, and abused its discretion, in violation

of section 706(A). (Doc. 73, pp. 50, 53, 54, 55, ¶¶ 197, 210, 216, 217). 18 Mr.

Hawthorne alleges that “based on the Army’s director’s arbitrary and capricious use

of the Army regulation . . . this regulation is suitable for invalidation.” (Doc. 73, pp.

54–55, ¶ 216).

      Even if the Army’s decision to dismiss Mr. Hawthorne’s EEO complaints

were arbitrary and capricious, the Court would not have to invalidate Army Reg.

690-600 ¶ 4-4.a(1) to provide relief to Mr. Hawthorne. As noted, Mr. Hawthorne is

entitled to a de novo review of the merits of those decisions here in federal district

court. Therefore, if the Army erred when it dismissed one or more of his EEO

complaints for failure to state a claim, this Court may reinstate the claims; it does

not have to invalidate the regulation. Therefore, the Court will dismiss Count 4.

        ii.   The Title VII Claim Based on Director Thompson’s Dismissal of
                                ARREDSTON18APR01146

      In Count 5, Mr. Hawthorne alleges that the Army discriminated against him

on the basis of sex in violation of Title VII when Director Thompson dismissed

ARREDSTON18APR01146. (Doc. 73, p. 56, ¶ 215). Based on this alleged conduct,




18
  The Army states that Count 4 also concerns ARIMCOMHQ18OCT03864 (Doc. 89, p. 1, n. 2),
but that EEO complaint is not mentioned in Count 4.


                                           37
      Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 38 of 51




Mr. Hawthorne filed an EEO complaint with the Army that it designated

ARIMCOMHQ18OCT03864. (Doc. 73, pp. 56–57, ¶ 216).

      The Army argues that the Court must dismiss this count because Mr.

Hawthorne:

      has not complied with the Court’s standing order on [this] EEO claim[].
      Plaintiff has not attached the necessary EEO documents or provided the
      notice of the right to sue. It is therefore not clear whether Plaintiff has
      exhausted this claim or if the claim is timely raised here. Therefore, the
      Court should dismiss Count 5 based on Plaintiff’s failure to comply
      with the Court’s order.

(Doc. 83, p. 10). The Eleventh Circuit has stated:

            Both federal statutes and EEOC regulations require a federal
      employee to exhaust an administrative process before filing a civil
      complaint of discrimination in the workplace. An aggrieved federal
      employee first must file a formal complaint with the agency that
      allegedly discriminated against him. 29 C.F.R. § 1614.106(a). After the
      agency has rendered a final decision, the employee has the option to
      appeal the decision of the agency to either the federal district court or
      the EEOC. 42 U.S.C. § 2000e–16(c). If the employee appeals to the
      EEOC and the EEOC does not issue a decision within 180 days, the
      employee may file a complaint in the district court. Id.; 29 C.F.R. §
      1614.407(d).

Brown v. Snow, 440 F.3d 1259, 1262–63 (11th Cir. 2006) (emphasis added).

      In his June 2019 brief in opposition to the Army’s initial motion to dismiss

his amended complaint, Mr. Hawthorne states that he has not received a final agency

decision in ARIMCOMHQ18OCT03864. (Doc. 84, pp. 15–16). He contends that

this was because the Army EEO officers “are just not cooperating,” and “are not

following the law.” (Doc. 84, pp. 15–18, ¶¶ 34–41). A copy of an email in the
                                          38
      Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 39 of 51




record indicates that the Army may have issued a final decision on this claim in

October 2019. (Doc. 88, p. 3). That decision does not appear in the record. In his

opposition to the Army’s supplemental motion to dismiss, Mr. Hawthorne states that

the Army dismissed ARIMCOMHQ18OCT03864 “according to Army regulation

AR 690-600 Section 4-4(14)” and “unlawfully . . . under the authority of 29

CFRS1614.107.” (Doc. 94, pp. 12–13). For the purposes of this opinion, the Court

gives Mr. Hawthorne the benefit of the doubt and finds that through his supplemental

submissions, he has sufficiently identified a final administrative decision on this

EEO complaint.

      The Army also contends that this Court does not have jurisdiction to hear this

matter under the APA. Under the APA, the Court may review only “final agency

action for which there is no other adequate remedy in a court.” 5 U.S.C. § 704. The

Army argues Mr. Hawthorne has not identified a final agency action in Count 5. The

Supreme Court has noted:

      As a general matter, two conditions must be satisfied for agency action
      to be “final”: First, the action must mark the “consummation” of the
      agency’s decisionmaking process, it must not be of a merely tentative
      or interlocutory nature. And second, the action must be one by which
      rights or obligations have been determined, or from which legal
      consequences will flow.

Bennett v. Spear, 520 U.S. 154, 177–78 (1997). The Army’s decision dismissing

ARIMCOMHQ18OCT03864 was the both consummation of the agency’s process

and a determination of Mr. Hawthorne’s rights. It therefore was “final.”
                                        39
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 40 of 51




      The Army argues that even if Mr. Hawthorne properly exhausted his

discrimination claim against Director Thompson, the Court should dismiss that

claim because Mr. Hawthorne cannot raise a claim challenge the process of handling

another EEO complaint. In support of its argument, the Army cites several decisions

from other courts including Newsome v. EEOC, 301 F.3d 227 (5th Cir. 2002)

(EEOC’s dismissal of an underlying charge of discrimination not reviewable under

the APA), Stewart v. EEOC, 611 F.2d 679 (7th Cir. 1979) (EEOC’s failure to make

a reasonable cause determination for more than two years after the filing of the

original charge is not actionable under the APA); and Georator v. EEOC, 592 F.2d

765 (4th Cir. 1979) (EEOC’s determination of reasonable cause on underlying

charge of discrimination is not reviewable under the APA). In each decision, the

plaintiff challenged the administrative process. Here, Mr. Hawthorne challenges

Director Thompson’s intent, arguing that discriminated against him in her handling

of the underlying case. The cases on which the Army relies do not require dismissal

of Mr. Hawthorne’s Title VII claim pursuant to the APA. Therefore, the Court will

deny the Army’s motion as it relates to Count 5.

    iii.   Claims Based on Article 13(a) of the Collective Bargaining Agreement
                           Between the Army and Local 1858

      Article 13(a) of the Collective Bargaining Agreement between the Army and

Local 1858 reads:    “The Employer and the Union will conduct a continuing

campaign to eradicate every form of prejudice or discrimination based upon race,
                                        40
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 41 of 51




color, religion, age, sex (gender), physical or mental handicap, sexual harassment,

national origin, or reprisal.” (Doc. 73-2, p. 23). In Count 8, Mr. Hawthorne alleges

that “pursuant to Article 13(a) . . . the Army breached its duty of care when it did

not protect [Mr. Hawthorne]” from Mr. Merriweather’s alleged harassment and

retaliation. (Doc. 73, p. 59, ¶ 223). Mr. Hawthorne also contends that the Army is

liable under Title VII for discrimination based on sex, sexual harassment, creating a

hostile work environment, and retaliation because of Mr. Merriweather’s conduct.

(Doc. 73, p. 59, ¶ 223 (referencing “Title VII”); Doc. 73, p. 60, ¶ 235 (citing 42

U.S.C. § 2000e-2, et seq.).

      The Army argues that sovereign immunity bars Count 8 to the extent that the

count is based on Article 13(a) and the allegation that the Army “breached its duty

of care.” Under the principle of sovereign immunity, the United States “is immune

from suit save as it consents to be sued . . . and the terms of its consent to be sued in

any court define that court’s jurisdiction to entertain the suit.” United States v.

Testan, 424 U.S. 392, 399 (1976) (internal quotations and citations omitted).

“Absent a waiver, sovereign immunity shields the Federal Government and its

agencies from suit.” F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994). “Jurisdiction

over any suit against the Government requires a clear statement from the United

States waiving sovereign immunity, together with a claim falling within the terms of

the waiver. The terms of consent to be sued may not be inferred, but must be


                                           41
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 42 of 51




unequivocally expressed.” United States v. White Mountain Apache Tribe, 537 U.S.

465, 472 (2003) (internal quotations and citations omitted). Mr. Hawthorne does not

argue that the United States has waived sovereign immunity for a claim based on

breach of a collective bargaining agreement, and the Court is not aware of authority

establishing waiver.19 Accordingly, to the extent that Count 8 sets out a claim

against the Army pursuant to Article 13(a), the Court will dismiss the claim.

       The Title VII claim in Count 8 is another matter. The Army argues that Mr.

Hawthorne has not exhausted the administrative prerequisites to filing the Title VII

claim in Count 8. In his brief, Mr. Hawthorne states that the basis for the claims in

Count 8 is Mr. Merriweather’s conduct. (Doc. 84, p. 33, ¶ 83). Mr. Hawthorne set

out that conduct in his May 2017 EEO complaint, ARREDSTON17MAY01829.

       The Army assumed in its brief that Mr. Hawthorne had abandoned his claims

based on ARREDSTON17MAY01829. Still, the Army stated:

       Plaintiff’s merits challenges likewise fail. Actions taken by a union
       representative do not state a claim of harassment for which the Army is
       responsible and therefore the EEOC correctly concluded that he had not
       stated a claim for relief. In addition, even if the claims against the union
       president could go forward, the EEOC correctly dismissed them on
       the basis that the alleged conduct is not sufficiently severe or
       pervasive to state a claim for a hostile work environment. Accordingly,
       the case should be dismissed consistent with Rule 12(b)(6).


19
  Mr. Hawthorne argues that the APA waives sovereign immunity and/or that sovereign immunity
does not apply in APA cases. (Doc. 84, pp. 13–14, 24–27, 37–38, ¶¶ 30–33, 60–69, 96–100). The
claim under Article 13(a) is not an APA claim.


                                             42
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 43 of 51




(Doc. 83, p. 6). The Army also adopted by incorporation the arguments it made for

dismissal of this claim in its previous motions, “to the extent [the Army] is

misreading the [amended] complaint. (Doc. 83, p. 10, n. 1).20

       The      Court      has      considered       the      factual     allegations      in

ARREDSTON17MAY01829 and the factual allegations that Mr. Hawthorne asked

the Army EEO office, in his email of June 19, 2017, to add to his EEO complaint.

For several reasons, those factual allegations do not support a Title VII claim against

the Army concerning Mr. Merriweather’s alleged conduct.

       First, the Army does not control and is not responsible for conduct by union

members in the performance of their union duties or by the union itself.

       Second, Mr. Hawthorne has not alleged an adverse employment action

resulting from Mr. Merriweather’s conduct to support a discrimination claim. As

the Eleventh Circuit has explained:

       Sexual harassment can constitute discrimination based on sex for
       purposes of Title VII. See Mendoza v. Borden, Inc., 195 F.3d 1238,
       1244–45 (11th Cir.1999) (en banc). Generally, sexual harassment
       comes in two forms: harassment that does not result in a tangible
       employment action (traditionally referred to as “hostile work
       environment” harassment), and harassment that does result in a tangible
       employment action (traditionally referred to as “quid pro quo”
       harassment). See generally Burlington Industries, Inc. v. Ellerth, 524
       U.S. 742, 760–63, 118 S.Ct. 2257, 141 L.Ed.2d 633 (1998).

20
  The Army moved to dismiss earlier versions of Mr. Hawthorne’s complaint, and the Army asked
the Court to dismiss those complaints in Doc. 29 and Doc. 54. Mr. Hawthorne filed responses to
each motion. (Docs. 34, 59). Because Mr. Hawthorne had an opportunity to respond, the Court
will consider the Army’s incorporated arguments.
                                             43
        Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 44 of 51




Johnson v. Booker T. Washington Broad. Serv., Inc., 234 F.3d 501, 507–08 (11th

Cir. 2000). Mr. Hawthorne does not allege that Mr. Merriweather or the Army

engaged in quid pro quo harassment, as the amended complaint alleges no tangible

employment action that the Army or an agent of the Army took against Mr.

Hawthorne. 21

       Third, Mr. Hawthorne has not alleged facts to support a hostile work

environment claim. A hostile work environment exists when “the workplace is

permeated with discriminatory intimidation, ridicule, and insult, that is sufficiently

severe or pervasive to alter the conditions of the victim's employment and create an

abusive working environment.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993);

Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275 (11th Cir. 2002). The

severity requirement:

       contains both an objective and a subjective component. See Harris, 510
       U.S. at 21–22, 114 S.Ct. 367, 370–71, 126 L.Ed.2d 295. Thus, to be
       actionable, this behavior must result in both an environment “that a
       reasonable person would find hostile or abusive” and an environment
       that the victim “subjectively perceive[s] ... to be abusive.”

Miller, 277 F.3d at 1276 (quoting Harris, 510 U.S. at 21–22). To evaluate the

objective severity of the alleged harassment, a district court considers, among other



21
   Mr. Hawthorne alleges that Mr. Merriweather, as union president, stripped Mr. Hawthorne of
the position of vice president in retaliation for the filing of an EEO complaint against him. That
is not an employment action by the Army or by an agent of the Army.
                                               44
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 45 of 51




things: (1) the frequency of the conduct; (2) the severity of the conduct; (3) whether

the conduct is physically threatening or humiliating, or a mere offensive utterance;

and (4) whether the conduct unreasonably interferes with the employee’s job

performance. Miller, 277 F.3d at 1276 (citing Allen v. Tyson Foods, 121 F.3d 642,

647 (11th Cir. 1997) (in turn citing Harris, 510 U.S. at 23)).

      Mr. Merriweather’s alleged conduct occurred outside of the workplace, and

Mr. Hawthorne has not alleged that the conduct affected him at work. To be sure,

the efforts of union leaders affect the workplace, so interactions between union

leaders may not be entirely unrelated to the workplace. But in this case, Mr.

Hawthorne and Mr. Merriweather work in completely different departments of the

Army, and their only alleged connection is their membership in Local 1858. Alleged

harassing conduct on Mr. Merriweather’s part outside of the Redstone Arsenal

would not follow Mr. Hawthorne into the workplace and impact Mr. Hawthorne’s

relationship with the Army.

      The retaliation claim in Count 8 based on the EEO complaint filed in

ARREDSTON17MAY01829 also fails.

      Title VII’s antiretaliation provision forbids employer actions that
      “discriminate against” an employee (or job applicant) because he has
      “opposed” a practice that Title VII forbids or has “made a charge,
      testified, assisted, or participated in” a Title VII “investigation,
      proceeding, or hearing.” § 2000e–3(a).




                                         45
      Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 46 of 51




Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 59 (2006).              Mr.

Hawthorne’s retaliation claim is based on Mr. Merriweather’s removal of Mr.

Hawthorne from Mr. Hawthorne’s union position. As noted above, because Mr.

Merriweather took that action as a member of the union, not as an employee of the

Army, the retaliation claim against the Army fails.

      Thus, the Court will dismiss Count 8.

      E. Claims Against Local 1858, District 5, and the National Union

                       i.   Title VII Claims Against Local 1858

      In Count 6, Mr. Hawthorne alleges that Local 1858 is liable for sexual

harassment under Title VII based on Mr. Merriweather’s conduct. (Doc. 73, p. 58,

¶ 220; Doc. 80, p. 8, ¶¶ 21–22 (“This claim is based on 42 U.S.C. §2000e-2(a), et

seq.”)). The Court will dismiss Count 6 because Mr. Hawthorne did not exhaust his

administrative remedies with respect to the union defendants.

      “Before a potential plaintiff may sue for discrimination under Title VII, [he]

must first exhaust [his] administrative remedies. The first step down this path is

filing a timely charge of discrimination with the EEOC.” Wilkerson v. Grinnell

Corp., 270 F.3d 1314, 1317 (11th Cir. 2001) (citations omitted); 42 U.S.C. § 2000e–

5(b). A charge must be “in writing under oath or affirmation” and must “contain

such information and be in such form as the Commission requires.” 42 U.S.C. §

2000e-5(b). A charge allows the EEOC to investigate the charge with an employer


                                         46
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 47 of 51




and attempt to resolve the charge short of litigation. Mr. Hawthorne filed several

EEO charges with the Army, but he has not identified a charge against Local 1858.

The Supreme Court has held that Title VII's charge-filing requirement is

“mandatory.” Fort Bend Cty., Texas v. Davis, 139 S. Ct. 1843, 1851 (2019).

Because Mr. Hawthorne did not file a charge with the EEOC naming Local 1858,

the Court must dismiss Count 6.

     ii.   Claims Based on Article 13(a) of the Collective Bargaining Agreement
                           between the Army and Local 1858

      In Count 9, Mr. Hawthorne alleges that District 5 and Everett Kelley

“breached their duty of care” under Article 13(a) of the Collective Bargaining

Agreement between the Army and Local 1858 when Mr. Kelley wrote his email of

June 27, 2017, in which he stated that Mr. Merriweather’s conduct did not rise to the

level of sexual harassment, and “there is nothing for any of us to do at this time.”

(Doc. 73-5, pp. 17–18; Doc. 73, p. 60, ¶ 236). Mr. Hawthorne contends that District

5 “should have initiated an investigation to comply with Article 13(a).” (Doc. 73, p.

60, ¶236). He also asserts that “the 5th District . . . interfered with . . . . Local 1858

Adhering to Article 13(a) and investigating.” (Doc. 73, p. 60, ¶ 236). In Count 11,

Mr. Hawthorne alleges that the national union and Mr. Cox “breach[ed] [their] duty

of care” under Article 13(a) “when [their] attorneys, according to Everett Kelley . .

. advised [Mr. Kelley] that they should do nothing because [the] claim of sexual

harassment did not rise to unlawful [s]exual [h]arassment.” (Doc. 73, p. 61, ¶¶239-
                                           47
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 48 of 51




239). In Count 7, Mr. Hawthorne alleges that the local union “breached its duty of

care [under Article 13(a)] when it did not protect [Mr. Hawthorne]” from Mr.

Merriweather’s alleged harassment and retaliation. (Doc. 73, pp. 58–59, ¶¶ 221–

222; Doc. 73-1, pp. 13 and 1–109 generally). In Count 10, Mr. Hawthorne alleges

that the local union “breached its duty of care” pursuant to Article 13(a) when, “after

being made aware of the sexual harassment complaint and the retaliation,” the local

union did not initiate an investigation. (Doc. 73, p. 61, ¶ 237). Thus, each of these

theories of actionable conduct are tethered to Article 13(a).

      The Court will dismiss these claims because to the extent that Article 13(a) of

the collective bargaining agreement between Local 1858 and the Army gives rise to

an enforceable duty, it is a duty that Mr. Hawthorne must pursue through the

collective bargaining dispute resolution process. “Title VII of the Civil Service

Reform Act (“CSRA”) explicitly governs labor-management relations in the federal

sector.” Warren v. Local 1759, Am. Fed’n of Gov’t Employees, 764 F.2d 1395, 1396

(11th Cir. 1985) (citing 5 U.S.C. § 7101 et seq.). Under the CSRA, Local 1858,

District 5, and the national union have a duty of fair representation and must

“represent[] the interests of all employees in the unit . . . without discrimination.” 5

U.S.C. § 7114(a)(1). “[A] breach of the duty of fair representation is an unfair labor

practice.” Karahalios v. Nat’l Fed’n of Fed. Employees, Local 1263, 489 U.S. 527,




                                          48
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 49 of 51




532 (1989) (citing 5 U.S.C. § 7116(b)(8)). The CSRA states that “unfair labor

practices” include, among other things, acts

      (1) to interfere with, restrain, or coerce any employee in the exercise by
      the employee of any right under this chapter;

      (2) to cause or attempt to cause an agency to discriminate against any
      employee in the exercise by the employee of any right under this
      chapter; [and]

      (4) to discriminate against an employee with regard to the terms or
      conditions of membership in the labor organization on the basis of race,
      color, creed, national origin, sex, age, preferential or nonpreferential
      civil service status, political affiliation, marital status, or handicapping
      condition[.]

5 U.S.C. §7116(b)(1–2, 4).

      The CSRA confers exclusive jurisdiction over unfair labor practice

complaints on the Federal Labor Relations Authority. 5 U.S.C. § 7118; Karahalios,

489 U.S. at 532 (“Under § 7118, unfair labor practice complaints are adjudicated by

the FLRA[.]”); Warren, 764 F.2d at 1399. Judicial review of a decision of the FLRA

lies with a federal circuit court of appeals. 5 U.S.C. § 7123(a). Federal district courts

lack subject matter jurisdiction to hear duty of fair representation/unfair labor

practices cases. And the CSRA preempts federal causes of action resulting from

unfair labor practices. Karahalios, 489 U.S. at 537.

      Because the “duties” Mr. Hawthorne ascribes to the union defendants fall

squarely within the categories of unfair labor practices set out above, the CSRA

preempts his claims based on Article 13(a). If he wishes to pursue those claims, Mr.
                                           49
      Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 50 of 51




Hawthorne must do so before the Fair Labor Relations Authority. Accordingly, this

Court will dismiss the Article 13(a) claims against the union defendants.

IV.   CONCLUSION

      For the reasons discussed above, the Court denies the Army’s motion to

dismiss and supplemental motion to dismiss, (Docs. 83, 89), as to Count 5. In all

other respects, the Court grants those motions and dismisses the remaining counts

(Counts 1–4, 8) with prejudice.

      The Court grants the union defendants motion to dismiss, (Doc. 79), in its

entirety. The following claims are dismissed with prejudice: all claims based on the

violation of 18 U.S.C. §§ 1001 and 1505; all claims against the individual

defendants; and all claims in Count 6. The Court dismisses without prejudice the

remaining claims against Local 1858, District 5, and the national union so that Mr.

Hawthorne may pursue those claims in a proper forum if he wishes. (Counts 7, 9,

10–11).

      The recent General Orders Regarding Court Operations During the Public

Health Emergency Caused by the COVID-19 Virus, (N.D. Ala. Mar. 17, 2020 and

April 13, 2020), do not affect the deadline to challenge a final order or judgment on

appeal.     See      https://www.alnd.uscourts.gov/general-order-regarding-court-

operations-during-public-health-emergency-caused-covid-19-virus, p. 2, ¶ 7. The

parties are reminded that under Rule 4(a)(5) of the Federal Rules of Appellate


                                         50
       Case 5:18-cv-00689-MHH Document 96 Filed 05/29/20 Page 51 of 51




Procedure, a party may request an extension of time for a notice of appeal. In

addition, pursuant to Rule 4(a)(6), a party may ask a district court to reopen the time

to file a notice of appeal for 14 days. Parties are advised to study these rules carefully

if circumstances created by the COVID-19 Public Health Emergency require

motions under FRAP 4(a)(5) or 4(a)(6).

      DONE and ORDERED this May 29, 2020.


                                      _________________________________
                                      MADELINE HUGHES HAIKALA
                                      UNITED STATES DISTRICT JUDGE




                                           51
